office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date uil no cc tege eb qp2 ------------- genin-146523-04 --------------------------- ------------------------------- ---------------------------------- dear ------------------- this responds to your recent letter to me requesting a private_letter_ruling about rolling over a distribution you received from your sec_457 plan account into an individual_retirement_account ira we are unable to issue the ruling you request because the statutory rollover rules under sec_402 of the internal_revenue_code permit only certain distributions from eligible retirement plans such as qualified_pension plans iras sec_403 tax- sheltered annuities or eligible sec_457 plans of state or local governmental employers to be rolled over into an ira or another eligible retirement account the tax law enacted by congress permits no amount distributed from any ineligible sec_457 plan of any employer nor any distribution from an eligible sec_457 plan of a tax-exempt_organization to be rolled over into an individual_retirement_account ira or another eligible_retirement_plan unlike similar distributions from sec_457 plans sponsored by state and local governments these are provisions that the congress enacted into law as part of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no this law provides that after individuals may roll over certain distributions from governmental but not tax-exempt entities’ sec_457 plans qualifying as eligible rollover distributions into an eligible_retirement_plan because these are statutory provisions the irs cannot change them nor can it rule otherwise in a private_letter_ruling unless the congress enacts a statutory amendment to these rollover rules an eligible_rollover_distribution is any distribution from a governmental sec_457 plan a qualified_pension plan including a sec_401 plan or a sec_403 tax-sheltered annuity that is neither a minimum_required_distribution nor one of a series of substantially_equal_periodic_payments made over the participant’s life expectancy or a specified period of or more years in your letter you mentioned a private_letter_ruling that the irs recently issued to a federal credit_union in this ruling a copy of which we have enclosed the irs simply states that the credit union’s nonqualified_deferred_compensation_plan is not subject_to the rules under sec_457 of the code governing the income_tax treatment of eligible deferred_compensation plans of tax-exempt organizations and state and local_government entities this ruling letter does not address rollovers i should also mention that section dollar_figure of revproc_2004_1 2004_1_irb_1 states a taxpayer may not rely on a letter_ruling issued to another taxpayer pursuant to sec_6110 of the code the guidance contained in a private_letter_ruling applies only to the person who requested and received it finally we are unable to issue the private_letter_ruling you requested because your request does not meet the requirements established in revproc_2004_1 2004_1_irb_1 for a private ruling letter request we have enclosed a copy of this document which sets forth the requirements you must comply with before we could consider your request including payment of the required user’s fee generally dollar_figure but reduced to dollar_figure for taxpayers who certify that they have received under dollar_figure gross_income as reported on their most recent annual tax_return for your information i have enclosed a copy of the portion of the congressional committee report concerning the egtrra which clarifies that the rollover provisions concern only governmental sec_457 plans i hope this information including the congressional report is helpful if you need more information please contact me or ---- ---------------------------------------at --------------------- sincerely robert d patchell branch chief qualified_plans branch office of associate chief_counsel tax exempt government entities enclosure
